Supreme Court
OF
NEVADA

iQ) (987A eee

IN THE SUPREME COURT OF THE STATE OF NEVADA

TON VINH LEE, AN INDIVIDUAL, _ No. 82516
Appellant,

vs.

INGRID PATIN, AN INDIVIDUAL; AND
PATIN LAW GROUP, PLLC, A NEVADA
PROFESSIONAL LLC,

Respondents.

 

 

ORDER OF AFFIRMANCE

This is an appeal from a district court order granting summary
judgment in a defamation action. Eighth Judicial District Court, Clark
County; Gloria Sturman, Judge.

At the time relevant to this case, appellant Ton Vinh Lee owned
two dental practices, one of which was Summerlin Smiles. Reginald
Singletary passed away after a wisdom tooth extraction at Summerlin
Smiles. Lee was not Singletary’s treating dentist. Represented by
respondent Ingrid Patin, Singletary’s spouse sued the treating dentists,
Summerlin Smiles, and Lee for wrongful death. Following a seven-day jury
trial, the jury found in favor of Lee personally and assigned 50 percent of
the hability to one of the treating dentists, 25 percent of the liability to
Summerlin Smiles, and 25 percent of the liability to Singletary. The jury
awarded the plaintiff approximately 3.4 million dollars in damages.

Summerlin Smiles and one treating dentist moved for judgment
asa matter of law. The district court granted the motion, which the plaintiff
appealed. We reversed the district court’s order. Singletary v. Lee, No.
66278, 2016 WL 6106882 (Nev. Oct. 17, 2016) (Order Affirming in Part,

Reversing in Part and Remanding).

22-284 l

 

 

 
Supreme Court
OF
NevAbA

10) 147A RB

While the appeal was pending in the wrongful death case, Lee
became aware that the Patin Law Group had posted the following statement

on its website:

DENTAL MALPRACTICE/WRONGFUL DEATH—
PLAINTIFF'S VERDICT $3.4M, 2014

Description: Singletary v. Ton Vinh Lee, DDS, et al.

A dental malpractice-based wrongful death action
that arose out of the death of Decedent Reginald
Singletary following the extraction of the No. 32
wisdom tooth by Defendants on or about April 16,
2011. Plaintiff sued the dental office, Summerlin
Smiles, the owner, Ton Vinh Lee, DDS, and the
treating dentists, Florida Traivai, DMD and Jai

Park, DDS, on behalf of the Estate, herself and
minor son.

Based on this statement, Lee filed a defamation lawsuit against Patin and
her law firm. Patin moved for summary judgment,!' and the district court
granted the motion after finding that Lee had admitted each sentence in
the statement was true and that the fair-report privilege applied.”

Lee appeals, arguing the statement is defamatory when
considered on the whole because it omits the verdict in Lee’s favor and
therefore falsely implies that Lee, personally, was found lable in the
wrongful death case. Lee further contends the statement is not protected
by the fair-report privilege because it is not fair and accurate with respect

to Lee. We disagree.

 

'Patin moved for summary judgment multiple times, but we address
only the motion the district court granted.

?Patin Law filed a joinder to Patin’s motion. For purposes of this
order, we refer to the respondents collectively as Patin.

 

 

 
SupREME CouRT
OF
NEVADA

(0) MIA cE

We review the grant of summary judgment de novo. Wood v.
Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). Summary
judgment is proper if the pleadings and all other evidence on file
demonstrate that no genuine issue of material fact exists and that the
moving party is entitled to judgment as a matter of law. Id. We have long
recognized that a fair, accurate, and impartial report of judicial proceedings
will enjoy absolute immunity from defamation claims. Adelson v. Harris,
133 Nev. 512, 515, 402 P.3d 665, 667 (2017); Sahara Gaming Corp. v.
Culinary Workers Union Local 226, 115 Nev. 212, 215, 984 P.2d 164, 166
(1999). The fair-report privilege may extend to any person reporting on a
judicial proceeding from material that is publicly available. Sahara
Gaming, 115 Nev. at 215, 984 P.2d at 166. But either the report’s context
or its attribution must make “it apparent to an average reader that [the]
document draws from judicial proceedings.” Adelson, 133 Nev. at 516, 402
P.3d at 668.

We conclude this statement falls within the fair-report privilege
as set out in Sahara Gaming and Adelson. Lee admitted in his deposition
that the individual components of the statement were true. Cf Chowdhry
v. NLVH, Inc., 109 Nev. 478, 484, 851 P.2d 459, 463 (1993) (concluding
statements that were true considered in context were not defamatory). The
statement is a report of a judicial proceeding and it accurately attributes
the case name. Cf. Adelson, 133 Nev. at 518, 402 P.3d at 669-70 (considering
whether a hyperlink provided adequate attribution to bring a report within
the fair report privilege). Notably, too, Lee’s professional corporation—Ton
V. Lee, DDS, PC—was doing business as Summerlin Smiles, and
Summerlin Smiles was found liable. Although the statement omits mention

of Lee’s personal victory at trial, the statement clarifies that the wrongful

 

 

 
Supreme Court
OF
Nevapa

(CO) 1947A Rm

death action arose from a wisdom tooth extraction and that Lee was not one
of the treating dentists, thereby indicating he was not personally to blame.
Finally, the statement neutrally represents the basic facts of the case
without any attempt to editorialize. Cf. Lubin v. Kunin, 117 Nev. 107, 115,
17 P.38d 422, 427-28 (2001) (concluding a report was not privileged where it
presented only one side of the case and evidenced the reporter’s bias). We
therefore conclude the district court did not err by granting summary
judgment in Patin’s favor,? and accordingly, we

ORDER the judgment of the district court AFFIRMED.

BAS CLR CS

 

 

Pat raguirre ©
pA 2 Dan Ly J. Aten J.
Har desty Stiglich
Cadish Silver
gon on

PICKERING, J., dissenting;
The question presented is whether the district court erred by

granting summary judgment on the grounds that Patin’s statement could

 

3In light of our disposition, we do not reach Lee’s additional
arguments.

 

 

 
Supreme Court
oF
NEvAGA

(Or INIA oR

not be defamatorily construed, either because it is technically accurate or
under the fair-report privilege. It is only a limited subset of cases where
“imputations are so clearly innocent or so clearly defamatory that the court
is justified in determining the question itself.” Restatement (Second) of
Torts § 614 cmt. d (Am. Law Inst. 1977). Where a reasonable person could
read a statement as either defamatory or not, it is for the jury to determine
which reading to give. Id. Patin’s statement falls into the latter category.
The statement appeared on a law firm’s internet webpage. The
page is titled “Settlement-Verdict,” then gives a paragraph about the firm,
and then sets out another heading, “Recent Settlements and Verdicts.” The
summary reprinted by the majority is separately set out as the first listed

example, under the heading:

DENTAL MALPRACTICE/WRONGFUL DEATH-PLAINTIFF’S VERDICT $3.4M, 2014
Description: Singletary v. Ton Vinh Lee, DDS, et al.

A hasty but nonetheless reasonable reader might well stop at this
blockbuster headline—especially if the reader was searching for Ton Vinh
Lee’s name on the internet—and take the heading to mean that Patin’s
plaintiff recovered $3.4 milion from Ton Vinh Lee, DDS, for dental
malpractice he committed, causing a patient’s wrongful death. See Las
Vegas Sun, Inc. v. Franklin, 74 Nev. 282, 287, 329 P.2d 867, 870 (1958)
(considering the defamatory effect of a headline independent of an article
because “[t]he text of a newspaper article is not ordinarily the context of its
headline, since the public frequently reads only the headline”); Restatement
(Second) of Torts § 563 app’x vol. 4 (Reporter's Notes) (Am. Law Inst. 1981)
(collecting cases and noting that “a headline... may give undue emphasis

to a part of what is said and so convey to hasty readers a defamatory

 

 

 
Supreme Court
OF
NEVADA

(0) IMTA RRB

meaning apart from the context”). This reader, a nonlawyer, would have no
reason to see the description as a case caption, especially since no court or
case number were given, and might well move on to find another dentist
besides Lee. But while Lee was in fact a named defendant in the case, the
jury found in his favor.

Neither does the summary that follows the headline nullify this
reasonable misreading. Though literally accurate, the summary omits any
mention of the trial outcome as to Lee. Thus, even assuming our reader
goes any further than the headline before writing Lee off, the summary’s
technical accuracy does not necessarily neutralize the statement’s
defamatory implication as a whole. Rosen v. Tarkanian, 135 Nev. 436, 440,
453 P.3d 1220, 1224 (2019) (criticizing a defendant for “ignor[ing] the gist
of the statements and instead attempt[ing] to parse each individual word .
.. for its truthfulness” and noting that “it is not the literal truth of each
word or detail used in a statement which determines whether or not it is
defamatory; rather, the determinative question is whether the ‘gist or sting’
of the statement is true or false”) (internal quotation marks omitted)
(quoting Oracle USA, Inc. v. Rimini St., Inc., 6 F. Supp. 3d 1108, 1131 (D.
Nev. 2014)).

Because a reasonable reader could understand Patin’s
statement to have a defamatory meaning, the question of whether Patin
could rely on its truth as a defense or the fair-report privilege is one for the
jury. Restatement (Second) of Torts § 619 cmt. b (Am. Law Inst. 1977)
(noting that questions as to the truth of a statement “are for the jury to
determine unless the facts are such that only one conclusion can reasonably
be drawn”); id. at § 611 emt. f (noting that for a statement to be sufficiently

fair, accurate, and impartial, “it is necessary that nothing be omitted or
4 7

 

 

 
Supreme Court
OF
NEVADA

(On ITA ERS ID

misplaced [so] as to convey an erroneous impression to those who hear or
read it’). The reading to be given the webpage entry as to Lee is thus for
the jury, not the court. I would reverse the grant of summary judgment on

this record, and therefore respectfully dissent.

Dba ccn, Jd.

Pickering

ce: Hon. Gloria Sturman, District Judge
Persi J. Mishel, Settlement Judge
Resnick & Louis, P.C./Las Vegas
Nettles Morris
Claggett & Sykes Law Firm
Doyle Law Group
Eighth District Court Clerk